DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a first width of the dielectric fin is substantially the same as a second width of the semiconductor fin…wherein the gate structure extends along a second direction that is substantially perpendicular to the first direction.” Claim 6 recites “further wherein a third width of the second dielectric fin is substantially the same as a fourth width…” Claim 17 recites “the first fins, the second fins, the first dielectric fin, and the second dielectric fin extend substantially parallel to one another along a first direction…” Claim 18 recites “a third dielectric fin that extends along the first direction and substantially parallel to the first dielectric fin…”
The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe a range of degrees one needs to be “substantially parallel” or to what tolerance of size one needs to be “substantially the same” in width. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is width and parallelism, and possible values of length and degrees), and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, claims 1, 6, 17, and 18 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, and claims 2-5, 7-9, and 19-20are rejected for at least their dependencies.
For the purposes of Examination, any angle between objects will be considered “substantially parallel”, and any two widths will be considered “substantially the same” for the purposes of the above claim limitations. (See Response to Arguments)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 9,842,931 B1, hereinafter Anderson).
With regards to claim 17, Anderson discloses a device comprising: 
a first fin-like field effect transistor (FinFET) (front left fins 115) and a second FinFET; (back right fins 115, see FIG. 19) and 
a first dielectric fin (front left layer blocks 171) and a second dielectric fin (back right layer blocks 171, see FIG. 19) disposed between first fins of the first FinFET and second fins of the second FinFET, wherein: 
the first fins, the second fins, the first dielectric fin, and the second dielectric fin extend substantially parallel to one another along a first direction, (See FIG. 19, where the first direction is perpendicular to the surface of the substrate 110) the first fins are separated by a first spacing along a second direction that is different than the first direction and the second fins are separated by a second spacing along the second direction, (See FIG. 19, where the fins 115 are separated from each other in a second direction) the first dielectric fin is separated from the first fins by the first spacing, (first spacing is zero) the second dielectric fin is separated from the second fins by the second spacing, (second spacing is zero) and the first dielectric fin is separated from the second dielectric fin by a third spacing along the second direction, (third spacing is spacing between the first and second block 171) wherein the third spacing is greater than the first spacing and the second spacing. (See FIG. 19, where the third spacing is not zero, and the first and second spacings are less than the third spacing, see also Response to Arguments) 

With regards to claim 18, Anderson discloses the device of claim 17, further comprising a third dielectric fin (block 171 in the middle right block of FIG. 19) that extends along the first direction and substantially parallel to the first dielectric fin and the second dielectric fin, (See FIG. 19) wherein the third dielectric fin is disposed between the first dielectric fin and the second dielectric fin, the first dielectric fin and the second dielectric fin have a first width along the second direction, (dielectric 171 on left end of fin 115) the third dielectric fin has a second width (width of block 171 between fins 115) along the second direction, and the second width is greater than the first width. (See FIG. 19, where the width of the block 171 between fins 115 is greater than the width of the fins on an end side of the fins 115)

With regards to claim 19, Anderson discloses the device of claim 18, wherein the first fins and the second fins have a third width (block 171 on right end of fin 115) along the second direction, wherein the third width is the same as the first width. (See FIG. 19)

With regards to claim 20, Anderson discloses the device of claim 18, further comprising: 
a first dielectric layer (template liner segments 125) that separates a bottom portion of the third dielectric fin from the first dielectric fin and the second dielectric fin; and 
gate spacers (hardmask templates 135) that separate an upper portion of the third dielectric fin from the first dielectric fin and the second dielectric fin, wherein the gate spacers form a portion of the first FinFET and a portion of the second FinFET. (See FIG. 19) 

Allowable Subject Matter
Claims 10-16 are allowed.


Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
With regards to the arguments to the 112(b) rejection of claims 1-9 and 17-20, 
Applicant essentially offers multiple instances of case law to assert that using the term “substantially” is not indefinite. Examiner disagrees
Examiner notes that some of the uses of case law do not address the term “substantially” and
seem unrelated to the issue at hand (See at least Anchor Wall Systems, Inc. v. Rockwood Retaining Walls, Inc. 340 F.3d 1298, 1311 (Fed. Cir. 2003), which regards “generally parallel”)  Examiner notes that there are two cited cases which address the term “substantially,” which are Ecolab, Inc. v. Envirochem, Inc., 264 F.3d 1358 (Fed. Cir. 2001, hereinafter Ecolab) and Anchor Wall Systems, Inc. v. Rockwood Retaining Walls, Inc. 340 F.3d 1298, 1311 (Fed. Cir. 2003), hereinafter Liquid).  However, when the issue of indefiniteness is addressed (e.g. Ecolab), the Applicant has support for the metes and bounds of what defines “substantially” (“a cast in which the concentration of alkalinity and phosphates may vary from between 0.0% and 6.6%.”)  
	Applicant has not provided support in their Specification for the metes and bounds of what constitutes “substantially the same [width],” as the term “substantially” is a term of degree and has different metes and bounds to a person of ordinary skill, as described above.  Therefore, the rejection under 35 USC 112(b) regarding claims 1-9 and 17-20 is proper.  Examiner recommends either eliminating the term “substantially.”

Applicant asserts that Anderson et al. (US 9,842,931 B1, hereinafter Anderson) does not
explicitly teach the first and second spacings, as Examiner has stated that the width of the spacings between the layers are zero.  Examiner notes that the claims do not limit the first and second spacings such that they are non-zero, or are different in any way (i.e. a spacing of zero is still a “spacing”).  The only limitation that limits the size of the spacings is that the third spacing is greater in width than the first and second spacings, where Anderson discloses that limitation. 
	Therefore, claims 1-9 and 17-20 are properly rejected.  Based on the amendments, claims 10-16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812